NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
KINETIC CONCEPTS, INC., KCI LICENSING, INC.,
KCI USA, INC., KCI MEDICAL RESOURCES, KCI
MANUFACTURING, AND MEDICAL HOLDINGS
LIMITED,
Plaintiffs,
AND
WAKE FOREST UNIVERSITY HEALTH SCIENCES,
Plaintiff-Appellant, __
V.
SMITH & NEPHEW, INC.,
Defendant-Appellee.
2011-1105
Appea1 from the United States Distr:ict C0urt for the
Western District of Texas in case n0. 08-CV-O102, Judge
W. R0ya1 Furges0n.
ON MOTION
ORDER

KINETIC CONCEPTS V. SMITH & NEPHEW
2
Wake ForeSt University Health Soiences moves with-
out opposition for a 30-day extension of time, until No-
vember 7, 2011 to file its reply brief
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted
FOR THE CoURT
SEP 2 1 2011
/S/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Matthew D. PoWers, ESq.
Joseph R. Re, ESq.
321
` men
tl.S. COURT 0F APPEALS FOR
THE FEDERA1_ ClRGU\T
SEP 21 2011
.1AN HDRBAi.Y
CLER‘K